DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on February 1, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to the claims.

Election/Restrictions
Claims 2 through 4 and 15 through 20 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on August 30 and September 15, 2021.

Claim Rejections - 35 USC § 102
Claims 1, 6 through 9 and 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2011/0124299 to Koujima et al (hereinafter “Koujima”).
NOTE:  The term of “co-depositing” (in Claim 1) has been interpreted in light of at least one example of the specification, e.g. layer-by-layer basis (¶ [0064]).
Claim 1:  Koujima discloses a method of forming electronic substrates and assemblies comprising:

sintering the co-deposited materials (e.g. ¶¶ [0123], or [0118] to [0120]); and
retrieving a solid electronic substrate (e.g. laminated structure in Fig. 4), 
wherein the materials include a first material (e.g. 6 or 8) and a second material (e.g. 5), 
wherein the first material is deposited and sintered at positions having x, y, and z coordinates [e.g. one layer or plane at 6 or 8] that are discrete from positions having different x, y, and z coordinates where the second material is deposited and sintered [e.g. a different layer on a different plane at 5], and 
wherein the sintered first material forms the electronic substrate [of 6 and 8] and the sintered second material forms a feature [of 5] in-between or on the electronic substrate [of 6 and 8].
Claim 6:  Koujima further discloses that the electronic substrate includes at least one feature (e.g. through-hole 1) positioned on three sides of the electronic substrate (e.g. top surface of 8, bottom surface of 8 and interior surface of hole 1).
Claims 7 through 9:  Koujima further discloses that the second material (e.g. 5) is a conductive material (e.g. Cu or Ni, ¶ [0118]) that, when sintered, forms a signal trace (e.g. electromagnetic field, ¶ [0002]) in the electronic substrate;
wherein the second material is deposited and sintered to form the signal trace that extends vertically (in Fig. 1) through the electronic substrate;

positioning an electronic component (e.g. coil 4) on the electronic substrate;
depositing and sintering a third material (e.g. 4, 7) to form an electrical interconnection between the electronic component and the signal trace (e.g. ¶¶ [0122], [0123]).
Claim 11:  Koujima further discloses that the second material (e.g. 5) includes a conductive material (e.g. Ag paste) that, when sintered, forms a wire (e.g. coil, ¶ [0121]); 
Claim 13:  Koujima further discloses that the second material, when sintered, forms an antenna in the electronic substrate (e.g. ¶ [0042]). 
Claim 14:  For this interpretation, the first material in Koujima is read as insulating layer (6), the second material is read as magnetic layer (5), and a third material is read as non-magnetic layer (8).  As such, Koujima further discloses that the materials include the third material (8) being deposited and sintered at positions that are discrete from the positions where the first and second materials are deposited and sintered (e.g. different layers in Fig. 1);
wherein the second material (5), when sintered, forms an inductor core [see “CORE” labeled in Fig. 1] in the electronic substrate, and wherein the third material (8), when sintered, forms wire [coil] that is wrapped about the inductor core to form a wrapped inductor core in the electronic substrate (e.g. Figs. 1 or 4).



Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koujima.
Koujima discloses the claimed the claimed manufacturing method as relied upon above in Claims 1 and 5.  While Koujima does not mentioning anything about the second material, that when sintered, either is a reinforcing boss or stiffener in the electronic substrate, it is certainly obvious.  Koujima discloses a layer-by-layer assembly in Figure 1 as each one of the layers clearly support the overall assembly after being sintered.  After sintering, the second material is hardened or in its final shape.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second material of Koujima, after sintering, acts as a reinforcing boss, to support or reinforce the overall assembly.  Or it would have been obvious that the second material acts as a stiffener to the extent that the second material begins as a slurry and is then sintered and hardened.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koujima in view of U.S. Patent 5,849,355 to McHenry (hereinafter “McHenry”).
Koujima discloses the claimed manufacturing method as relied upon above in Claims 1, 5 and 11, further including that the first material (e.g. 6) contains ferrite particles as part of the insulating layer (e.g. ¶ [0120]).  Koujima does not mention that the first material is deposited and sintered at positions to form shielding about the wire (coil).
McHenry discloses that when a first material that is formed as an insulating layer includes ferrite particles, it provides a degree of magnetic shielding (e.g. col. 8, lines 54-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first material of Koujima would to some degree form shielding around the wire (coil), based on the shielding property that McHenry teaches with an insulating layer that includes ferrite particles.

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
Applicants’ assert that Koujima does not teach “co-depositing…materials” (line 3 of Claim 1).  The examiner disagrees.  The step of co-depositing is met Koujima with the doctor-blade coating processes of each of the layers (e.g. 5 and 8).  The electrical insulative materials taught by Koujima are the materials that make up the insulating or non-magnetic layers (e.g. 6 or 8), such as a glass or resin (e.g. ¶¶ [0119], [0120]).  The electrically conductive materials are the materials that make up the magnetic layer (e.g. 5), such as Ni, Cu, or Zn (e.g. ¶ [0118]).  
Whether one looks at Koujima’s exploded view of the electronic substrate in Figure 1 or the laminated view in Figure 4, each layer forms its own discrete x, y, and z coordinate position because they are each on different planes.  For example, layer 5 has an x, y, z coordinate position on one plane that is completely different from an x, y, z, coordinate position of layer 6 or 8 that are on different planes.  Moreover, having different coordinates can certainly mean that only one coordinate, e.g. x, y or z, has to be different.  If layer 5 has the (x, y, z) coordinates of (1, 1, 1) and layer 8 has the (x, y, z) coordinates of (1, 1, 2), where the z or vertical coordinate is different, then they are each discrete from one another.  For these reasons, Koujima meets the limitations of “wherein the materials include a first material…deposited and sintered” (lines 6-9 of Claim 1).
Lastly, the examiner agrees with the applicants’ comments stating that the various layers of Koujima are formed as separate layers that are pressed and bonded together as separate sheets.  However, there is nothing recited in the claims that would exclude these features.  For example, the step of sintering the co-deposited materials (line 5 of claim 1) does not recite that each individual material is sintered separately from one another.  The fact that Koujima sinters these materials or layers after they have been formed on one another, still meets these limitations of “sintering the co-deposited materials”.
For these reasons, and the reasons expressed in the above rejection, Koujima still reads on, or meets the limitations of, Claim 1.  If applicants’ wish to discuss an amendment to Claim 1 that would distinguish the claim over the prior art, the examiner invites the applicants’ to a telephone interview.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Non-Patent Literature IEEE Publication to Horii et al, entitled “Fabrication of Oxide Thermoelectric Module Consisting of Multi-Layered Thick Films”, discloses layer-by-layer deposition of conductive magnetic materials.
b.	U.S. Publication 2008/0224937 to Kimura et al discloses that a doctor-blade process is a form of depositing materials (e.g. ¶ [0076]).

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896